Citation Nr: 1455233	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-11 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right lung disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois.


FINDING OF FACT

The probative, competent evidence does not demonstrate that a right lung disability is causally or etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for right lung disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A September 2007 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, the record contains the Veteran's service treatment records, VA treatment records and examination report, identified private treatment records, and lay evidence.  In November 2007, the Veteran underwent VA examination in connection with his claim.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony and provided an opinion with adequate rationale as to the clinical findings, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he has a current right lung disability related to his active duty service.  He contends that he was treated for the same condition during service in July 1968.

Concerning a current disability, an April 2004 CT scan of the chest revealed a mass-like infiltrate superior segment right lower lobe, and the interpreting radiologist's impression was likely pneumonia.  Private treatment records dated in May 2004 show a diagnosis of right lower lobe infiltrate of unclear etiology.  An additional May 2004 treatment record reflects a diagnosis of chronic obstructive pulmonary disease.  The Veteran underwent a bronchoscopy with biopsy and brushing in June 2004, and the postoperative diagnosis was endobronchial lesion obstructing the superior segment of the right lower lobe.  

With respect to an in-service illness, service treatment records indicate the Veteran was involved in a Tine Testing Follow-up Program.  X-ray examination in June 1967 revealed no significant abnormalities.  X-ray examination on July 8, 1968 revealed a small patchy area of infiltrate involving the right lower lung field with what appeared to be calcified hilar lymphadenopathy, suggesting a Rank complex.  Follow-up X-ray examination on July 11, 1968 revealed a normal chest.  The records indicate the Veteran had a history of a positive Tine test since childhood but was asymptomatic with negative chest films.  The radiologist felt that the minimal infiltrate seen in the right lower lung was either a nipple shadow or part of an old primary complex and concluded that it did not represent an active disease.  At separation in August 1969, the Veteran's lungs and chest were deemed normal, and he denied shortness of breath, pain or pressure in the chest, and chronic cough.

In April 2004, Dr. J. Reedy noted the Veteran's assertions that he had an abnormality on chest X-ray examination as far back as 1968.  However, Dr. Reedy opined that it was unclear if the current changes were in any way related to the in-service event.  Dr. Reedy found that as the Veteran had no active signs or symptoms of infection, it might be a chronic process.  Changes could be on the spectrum of a macrobacterial infection, prior fungal infection, sarcoidosis, and even malignancy.  In May 2004, Dr. Reedy reported that his clinical suspicions remained low that the Veteran's condition was a bronchogenic carcinoma and wondered if it was a false positive due to Histoplasmosis.  The United States Court of Appeals for Veterans Claims has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).  Because Dr. Reedy's findings are inconclusive, the Board affords them little significant value.  

Here, the only competent, probative medical opinion is negative to the Veteran's claim.  The VA examiner, in November 2007, noted the July 1968 X-ray examination findings but found it significant that repeat X-ray examination was negative, and the Veteran denied any respiratory symptoms at that time.  In addition, the August 1969 separation examination report showed a negative chest X-ray examination and the Veteran again denied any respiratory symptoms.  The VA examiner noted there was no medical evidence of chronic respiratory symptoms since discharge, and there were no interval medical records available.  The earliest medical record after military discharge was a chest CT scan performed in February 2004.  Since the repeat chest X-ray examinations were normal during service, the VA examiner found it was less likely that the current right lung condition was related to military service, to include the in-service abnormal chest X-ray in July 1968.
The Board acknowledges the Veteran's statements that his current right lung condition is the same condition for which he was treated during active duty.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a right lung disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that any possible relationship between a mass-like infiltrate in the superior segment of the right lower lobe and an in-service illness or injury is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Additionally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In this case, there is no post-service evidence beyond the Veteran's own assertions that relates a right lung disability to service.  

Finally, the Veteran does not assert that he has experienced continuous symptoms of a right lung disability since separation from service, and the clinical evidence does not reflect treatment for a right lung disability until 2004, approximately 25 years following separation from service.  Moreover, although a January 2005 private treatment record shows a finding of noncaseating granuloma in the lymph nodes suspicious for sarcoidosis, the record does not demonstrate a clear diagnosis of a chronic disease, to include sarcoidosis, specifically listed in 38 C.F.R. 
§ 3.309(a).  As such, the clinical evidence does not demonstrate that a chronic disease manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Further, there is no showing of continuity of symptomatology sufficient to establish chronicity for purposes of service connection.  Walker, 708 F.3d at 1338.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of service connection for right lung disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for right lung disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


